Per curiam.
Respondent Gregory A. Pittman has been an inactive member of the Georgia Bar since 1980. Respondent was formerly a practicing member of the Oklahoma Bar, but in 1988 he submitted an application to resign from the Oklahoma Bar pending the disposition of disciplinary proceedings against him. In June 1988, the Oklahoma Supreme Court accepted Respondent’s resignation and “removed” him from the practice of law. Under Oklahoma Rules Governing Disciplinary Proceedings, 5 O.S. Chapter 1, App. 1-A (1981), an attorney who *550is “removed from the practice of law by resignation” may be reinstated, under certain conditions, after a minimum of five years.
Decided September 9, 1991.
William P. Smith III, General Counsel State Bar, Jenny K. Mittelman, Assistant General Counsel State Bar, for State Bar of Georgia.
In 1989 the State Bar of Georgia brought this action against Respondent under Standard 67 of Rule 4-102 which provides that suspension or disbarment in another state is a ground for suspension or disbarment in Georgia. The special master found Respondent to be in violation of this Standard.
The Review Panel of the State Disciplinary Board accepted this finding and recommended that Respondent be suspended from the practice of law in Georgia through and including July 6, 1993, and thereafter until he is reinstated as a member of the Oklahoma Bar Association, or is duly licensed to practice law in some other state. The record before us indicates that Respondent has agreed to this discipline.
This Court adopts the recommendation of the State Disciplinary Board. It is hereby ordered that Gregory A. Pittman be suspended from the practice of law in the State of Georgia through and including July 6, 1993, and thereafter until he is reinstated as a member of the Oklahoma Bar Association, or is duly licensed to practice law in some other state.

All the Justices concur.